DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received Aug. 08/2022.  No Claims have been canceled. Claims 1-3, 7-10 and 14-20 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments with respect to the 112(a) rejection of claims 1-20 for being directed toward new matter is sufficient to overcome the 112(a) rejection.  The examiner withdraws the 112(a) rejection of claims 1-20. 
Claim Rejections - 35 USC § 112
Applicant’s amendments with respect to the 112(b) rejection of claims 1-20 for failing to clearly define the metes and bounds of the invention is sufficient to overcome the 112(b) rejection.  The examiner withdraws the 112(a) rejection of claims 1-20. 

Claim Rejections - 35 USC § 101
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
In the remarks applicant makes the conclusory statement that the claimed subject matter does not recite a judicial exception.  Applicant provides no argument but instead points to court decisions that held that claims that involve patent ineligible concepts but are software based innovations can be made non-abstract improvements to computer technology.  Applicant does not explain how this relates to the currently claimed subject matter.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward any of the identified abstract concepts.  Specifically applicant makes the conclusory statement that the claimed subject matter recites specific hardware performing specific computerized actions citing the limitations “store customer data ...”, “determine ...loan tier”, “identify first event ...using the one or more processors, a GPS signal...”, “determine ...customer ...remained within ...geofenced area”, “identify merchant category code associated with loan”, “update customer account data”, “determine ...second loan tier...”, “request first authentication...”, “request second authentication [based on authentication condition]”, “initiate fraud monitoring routing [based on authentication condition]”, “monitor ...transactions”, “transmit ...second loan offer ...[based on authentication condition]”, “transmit...second loan offer”.  Conclusory statements are not persuasive.  Applicant has not explained how “one or more processors” performing the identified abstract idea is specific hardware or specific computerized actions since functions such as “store data”, identify events”, determine customer remained”, “identify mcc”, “update account”, “determine second loan”, “request first authentication”, “initiate monitoring”, “monitoring transaction”, “transmit offer” which are basic functions that any generically programmed processor is capable of performing.  The rejection is maintained. 
In the remarks applicant argues that the claimed subject matter integrates any alleged judicial exception into a practical application.  Specifically applicant argues claimed subject matter integrate the alleged abstract idea by using a computing system comprising one or more processors and a memory in a meaningful way.  Applicant recites the limitations emphasizing the content of the data stored and emphasizing the process for determining loan offers based on identifying merchants, user location within a period of time and authentication processes.  Using generic computer elements with high level functions without any details as to any technical implementation in order to apply the identified abstract idea is not sufficient.  Rathe the claim limitations merely impellent the abstract idea on a computing system using the computing system as a tool to perform the abstract idea.  (see MPEP 2106.05 (h)).  The rejection is maintained.
In the remarks applicant points to CosmoKey Solutions v. Duo Security stating that the claimed limitations provide an unconventional improvement in providing multi-device and multi-communications channel user authentication for preempting customer acceptance of loan offers.  Applicant states that the claimed technology provide the use of authentication via dual communications channel system combating unauthorized access by a third party.  The examiner respectfully disagrees with the premise of applicant’s argument.   With respect to CosmoKey solutions, the claimed subject matter was directed toward a technical process to provide a solution to a problem rooted in technology that is increasing authentication security for low complexity mobile devices.  This is not the case of the current application.  The concept of authentication for transactions based on geo-fenced data is not an improvement over security transaction technology.  Furthermore, applicant is arguing limitations not applied.  The claimed subject matter does not claim multi-channel communications or dual communications.  Nor does the claimed subject matter attempt to improve security technology.   The specification is equally silent with respect to “multi-channel communication” or specifics directed toward “dual communication”.  If applicant’s “dual communication” is referring to “two-way communication” where information is received and sent between parties such communication as claimed is not for the purpose as found in CosmoKey to improve or solve a problem rooted in security technology, but instead to merely mitigate risk using location information related to a transaction of the user and merchant.  The rejection is maintained. 
In the remarks applicant argues that the claimed limitations do not attempt to monopolize the exception.  Applicant is arguing a rejection not applied.  The claims were not rejected on preemption but instead for being directed toward patent ineligible subject matter.  The rejection is maintained. 
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Applicant argues that the amended claims recite unconventional non-routine technical processes. Specifically applicant points to the limitations (1) store customer data (2) determine first loan tier (product offer)(3) identify a GPS signal associated with customer over time (4) determine customer remained within geo-fenced area for period of time (5) identify merchant category code (6) determine first lender comparing merchant category code with category code of predatory lenders (7) update customer account data (8) determine second loan tier (product) higher risk (9) request authentication within time period (10) request second authentication based on time period response (11) initiate fraud monitoring based on second authentication response time period (12) monitor number of transactions (13) transmit offer based on authentication response.  The examiner respectfully disagrees.  As evidence that the technological process for determining user location within a region and determining a tier product based on that location is known technology the examiner provides US Pub No. 2015/0073907 A1 by Purves et al; US Pub No. 2013/0246300 A1 by Fischer et al; WO 2013/103912 A1 by Borhan et al; US Patent No. 10,997,645 B1 by Philbin et al; US Patent No. 10,922705 B1 by Duenas Fernandez et al; US Patent No. 10,332,143 B2 by Comerford et al;  US Pub No. 2010/0324972 A1 by Brooke et al.  The references are not directed toward lender merchants and their products however, the field of endeavor does not distinguish over the technological process of using location technology to determine customer and merchant location and products offer corresponding to the location and the merchant.  The rejection is maintained. 
  In the remarks applicant argues that based on the arguments above, independent claims 1 and similar independent claims 8 and 15 are patent eligible and as well as their corresponding dependent claims 2-7, 9-14 and 16-20.  The examiner respectfully disagrees.  See response above. The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 1 recites a functional process to (1) stored data (2) determine application loan first tier (3) identify a first event, (4) determine customer has remained in geofenced area (5) identify merchant category code (6) determine merchant predatory by comparing data (7) update account data based on predatory merchant determination (8) determine applicable second loan tier (9) request authentication (10) based on threshold not met transmit fraud alert (11) request second authentication based on trigger (12) initiate fraud monitoring (13) monitor predetermined transaction (14) transmit an offer based on trigger and (15) transmit second loan offer with applicable loan tier.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements and the functions of request authentication and transmitting of a fraud alert and second loan offer. That is, other than reciting one or more computing systems performing the stated functions, nothing in the claim element precludes the step from practically being performed in the mind.  
The steps recite steps that can easily be performed in the human mind as mental processes because the process to “store” and “update” data mimics mental processes of memory, whereas the functions to receive data mimics mental processes of observation and the functions “identify a first event”, “determine customer is transacting”, “identify...merchant”, “determine...loan tier”, “determine ...application second loan tier”, “determine merchant predatory” and “initiate...monitoring” mimic mental processes of analysis, where the data interpretation is perceptible only in the human mind. With respect to the limitations “transmit fraud alert”, “request authentication” and “transmit loan offer”, these limitations are insignificant extra solution activity of communication. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing data in order to mitigate and provide credit offers.  Such concepts can be found in the abstract category of fundamental economic activity and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) stored data –insignificant extra solution activity (2) determine application loan first tier – common business practice (3) identify a first event with a merchant-common business practice (4) determine customer is within geofencing area for transaction-common business practice (5) identify merchant category code- common business practice (6) determine merchant predatory by comparing data – directed toward mitigation of risk (7) update account data based on predatory merchant determination – data manipulation and storage insignificant extra solution activity (8) determine applicable second loan tier –common business practice (9) request authentication –common business practice (10) based on threshold not met transmit fraud alert –mitigation of risk and common business practice (11) request second authentication based on trigger- common business practice (12) initiate fraud monitoring – common business practice and mitigation of risk and (13) monitor predetermined transactions- risk mitigation (14) transmit an offer based on trigger- insignificant extra solution activity and common business practice (15) transmit second loan offer with applicable loan tier- common business practice.  
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, Limitations 1 and 2 are directed toward storing account data and biometric data and determining an applicable loan tier based on data stored– a common business practice.  The combination of limitations 3 (identify first event) 4 (determine customer is within geofence area) 5(identify merchant category code), 6 (determine merchant predatory, 7 (update customer account), 6 (determine applicable loan tier based on updated account) and 8 (determine applicable second loan tier) is directed toward a common business practice.  The combination of limitations 9 (request authentication), limitation 10 (based on threshold not met transmit fraud alert), 11 (request second authentication based on trigger) 12 (initiate fraud monitoring) 13 (monitor predetermined transactions) 14 (transmit an offer based on trigger) and 15 (transmit second loan offer)- directed toward authentication and risk mitigation and offering products in response to authentication.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward risk mitigation in order to determine and transmit loan offers where the technology exist and the combination of parts is to perform the abstract.  The limitations when considered as a combination are not to provide a technical process that goes beyond the application of the abstract idea.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of determining an applicable loan tier, receive locational and merchant data in order to determine predatory loans and the determination of a predatory loan provides in order to determine an applicable second tier loan based on higher risk to provide loan offers is a process directed toward a business practice, risk mitigation and a sales activity.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to offer loans based on risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, memory in communication with the processors and storing instructions when executed to perform the functions claimed –is purely functional and generic. Nearly every computer system will include a “one or more processors” and “memory storing instructions” capable of performing the basic functions “store”, “determine”, “identify”, “update”, “receive”, “request”, “initiate” and “transmit” required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to perform the recited functions discussed ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As further evidence that the concept of utilizing GPS technology to track user transaction positions for fraud prevention, the examiner provides as evidence:
US Pub No. 2020/0226613 A1 by Ravindran et al; US Pub No. 2019/0139023 A1 by Vyas et al wherein the prior art teaches “electronic transaction services provider application may further track the user's location and cancel the remaining tokens on the mobile device in response to determining that the user’s location is outside of a distance threshold to the merchant or in response to determining that the user's mobile device has adequate data network coverage”; US Pub No. 2017/0116635 A1 by Gantert et al (para 0048, para 0064); US Pub No. 2016/0098702 A1 by Marshall (para 0015, para 0017, para 0020-0021, para 0024, para 0032, para 0036; US Patent No. 10,540,644 B1 by Walker et al -teaches using location technology to mitigate fraud and teaches transaction merchant analysis can be a pawn shop (high fee lender)).
The specification discloses in para 0052 a plethora of general purpose computer components (hardware, firmware and/or software) for application of the claimed process where the computer elements can be any combination to perform the claimed limitations.   In para 0058, the specification states explicitly that the system claimed can utilize any type of application or software known to be available on computer systems to apply the invention.  In para 0060, the specification discloses that the memory devices can be any of a group of known types of databases that may include software components that when executed by processors can perform the claimed invention.  (see also para 0063, para 0099)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward authentication by logging into an account and receiving a communication/signal- a common business practice confined in the realm of computer technology to apply the authentication.  Dependent claim 3 is directed toward estimating length of time to apply for a loan as part of a machine learning model-the claim mentions machine learning in passing and fails to provide any technical process that goes beyond common/generic programming and therefore represents trivial mention.   The specification in para 0018, para 0029,  para 0040, para 0050, para 0055, para 0070, para 0077 and para 0083) discloses a continuous monitoring of financial accounts in order to determine an estimated length of time for a customer to apply for a loan or varying the time threshold .  The specification lacks technical information with respect to machine learning algorithms modified over time or a training process that goes beyond simply inputting data and outputting the result of analysis or calculations.  According the use of a program to monitor data continuously in order to provide an estimate of a variable is well-known and routine application of computer technology.  Dependent claim 4 is directed toward a predetermine time parameter to estimate indication if time for customer to apply for a loan- mere data analysis of a business practice.  Dependent claim 5 is directed toward data content – non-functional descriptive subject matter, technology is not integral to the claim.  Dependent claim 6 is directed toward loan offers based on interest rate averages- a common business practice.  Dependent claim 7 is directed toward source of financial data collected- a common business practice- technology is not integral to the claim.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to claims 8-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 8 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 8 recites a functional process to  (1) store data (2) identify first event, (3) determine customer within geofencing area (4) identify merchant category code (5) determine loan merchant first tier loan merchant predatory (6) update account data based on merchant determination (7) request first authentication with time threshold (8) request second authentication based on condition  (9) initiate fraud monitoring and (10)monitor transaction data  (11) generate offer  (12) transmit first loan offer (13) generate loan offer (14) transmit second loan offer
The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements and the functions of request authentication and transmitting of a fraud alert and first loan offer. That is, other than reciting one or more computing systems performing the stated functions, nothing in the claim element precludes the step from practically being performed in the mind.  
The steps recite steps that can easily be performed in the human mind as mental processes because the process to “store” and “update” data mimics mental processes of memory, whereas the functions to receive data mimics mental processes of observation and the functions “identify...merchant”, “determine...loan tier”, “determine ...application second loan tier”, “determine merchant predatory” and “initiate...monitoring” mimic mental processes of analysis, where the data interpretation is perceptible only in the human mind. With respect to the limitations “transmit fraud alert”, “request authentication” and “transmit loan offer”, these limitations are insignificant extra solution activity of communication. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing data in order to mitigate and provide credit offers.  Such concepts can be found in the abstract category of fundamental economic activity and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) store data –insignificant extra solution activity (2) identify first event – common business practice data , (3) determine customer within geofencing area – a common business practice (4) identify merchant category code- common business practice (5) determine loan merchant first tier loan merchant - risk mitigation and a common business practice  (6) update account data based on merchant determination – data manipulation and storage insignificant extra solution activity and common business practice (7) request first authentication with time threshold-risk mitigation and common business practice  (8) request second authentication based on condition - risk mitigation, common business practice and insignificant extra solution activity of transmitting data (9) initiate fraud monitoring - risk mitigation, common business practice (10) monitor transaction data- risk mitigation and common business practice  (11) generate loan offer based on condition- a common business practice (12)transmit first loan offer- insignificant extra solution activity and common business practice (13) generate loan offer – common business practice (14)   transmit second loan offer with applicable loan tier- common business practice.  
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, Limitations 1 and 2-4 are directed toward storing data and identifying events, customer and merchant for a transaction– a common business practice and insignificant extra solution activity of data storage and loan application.  The combination of limitations 5 (determine loan merchant), 6 (update customer account) 7 (request authentication) 8 (request second authentication), and 9 and 10 (initiate and monitor transaction data) are directed toward authenticating merchant and user and monitoring transaction to mitigate risk .  The combination of limitation 11 (generate loan offer) 12( transmit first offer) 13 (generate second offer)  and 14 (transmit second loan offer with applicable loan tier)- are directed toward offering products based on conditions – a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward risk mitigation in order to determine and transmit loan offers where the technology exist and the combination of parts is to perform the abstract.  The limitations when considered as a combination are not to provide a technical process that goes beyond the application of the abstract idea.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting location, merchant and financial related data in order to determine a loan offer and to provide a loan offer to authenticated user is a process directed toward a business practice, risk mitigation and a sales activity.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to offer loans based on risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, memory in communication with the processors and storing instructions when executed to perform the functions claimed –is purely functional and generic. Nearly every computer system will include a “one or more processors” and “memory storing instructions” capable of performing the basic functions “store”, “determine”, “identify”, “receive”, “request”, “initiate” and “transmit” required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to perform the recited functions discussed ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0052 a plethora of general purpose computer components (hardware, firmware and/or software) for application of the claimed process where the computer elements can be any combination to perform the claimed limitations.   In para 0058, the specification states explicitly that the system claimed can utilize any type of application or software known to be available on computer systems to apply the invention.  In para 0060, the specification discloses that the memory devices can be any of a group of known types of databases that may include software components that when executed by processors can perform the claimed invention.  (see also para 0063, para 0099)
US Pub No. 2020/0226613 A1 by Ravindran et al; US Pub No. 2019/0139023 A1 by Vyas et al wherein the prior art teaches “electronic transaction services provider application may further track the user's location and cancel the remaining tokens on the mobile device in response to determining that the user’s location is outside of a distance threshold to the merchant or in response to determining that the user's mobile device has adequate data network coverage”; US Pub No. 2017/0116635 A1 by Gantert et al (para 0048, para 0064); US Pub No. 2016/0098702 A1 by Marshall (para 0015, para 0017, para 0020-0021, para 0024, para 0032, para 0036; US Patent No. 10,540,644 B1 by Walker et al -teaches using location technology to mitigate fraud and teaches transaction merchant for analysis can be a pawn shop (high fee lender)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward authentication by logging into an account and receiving a communication/signal- a common business practice confined in the realm of computer technology to apply the authentication.  Dependent claim 10 is directed toward estimating length of time to apply for a loan as part of a machine learning model-the claim mentions machine learning in passing and fails to provide any technical process that goes beyond common/generic programming and therefore represents trivial mention.   The specification in para 0018, para 0029,  para 0040, para 0050, para 0055, para 0070, para 0077 and para 0083) discloses a continuous monitoring of financial accounts in order to determine an estimated length of time for a customer to apply for a loan or varying the time threshold .  The specification lacks technical information with respect to machine learning algorithms modified over time or a training process that goes beyond simply inputting data and outputting the result of analysis or calculations.  According the use of a program to monitor data continuously in order to provide an estimate of a variable is well-known and routine application of computer technology.  Dependent claim 11 is directed toward a loan offer including directions to loan provider location- a business practice.  Dependent claim 12 is directed toward data content – non-functional descriptive subject matter, technology is not integral to the claim.  Dependent claim 13 is directed toward loan offers based on interest rate averages- a common business practice.  Dependent claim 14 is directed toward source of financial data collected- a common business practice- technology is not integral to the claim.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 15 recites a functional process to  (1)transmit data (2) transmit request, (3) monitor position of device over time (4) determine customer within geofenced area (5) receive first authentication request (6) prompt customer to complete authentication request (6) determine customer input not received within time frame, (7) transmit authentication failure (8) receive message (9) initiate fraud monitoring (10) monitor transactions (11) determine number of transactions (12) receive second authentication (13) prompt customer to complete authentication request (14) determine customer input received (15) transmit authentication confirmation based on condition
The claimed limitations which under its broadest reasonable interpretation, covers performance the performance of a sales activity.   This is because when considered as a whole the claimed subject matter is directed toward authentication to mitigate risk and provide credit offers or to fail to authenticate initiate a fraud monitoring process.  Such concepts can be found in the abstract category of fundamental economic activity and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) transmit data-insignificant extra-solution activity (2) transmit request -insignificant extra-solution activity (3) monitor a position of a device over time- common business practice (4) determine customer within geofenced area- common business practice (5) receive first authentication request – insignificant extra solution activity and common business practice (6) prompt customer to complete authentication request-common business practice (7) determine customer input not received within time frame- common business practice  (8) transmit authentication failure – insignificant extra solution activity and common business practice  (9) receive fraud message- -insignificant extra-solution activity (10) initiate fraud monitoring – mitigation of risk common business practice (11) monitoring transactions- – mitigation of risk common business practice (12) determine number of transactions-common business practice and risk mitigation (13) monitor predetermined transaction- risk mitigation  (12) receive second authentication – risk mitigation and common business practice (13) prompt customer to complete authentication request- common business practice  (14) determine customer input received - common business practice.  (15) transmit authentication confirmation based on condition – insignificant extra solution activity. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, Limitations 1-5 are directed toward transmitting data and request, monitoring position of device over time and determining user position and receiving authentication request - insignificant extra solution activity of transmitting/receiving data and a common business practice.  The combination of limitations 1-5 and 6-15  is directed toward performing a second authentication request if first authentication fails, fraud monitoring and confirming authentication- a common business practice and risk mitigation.   The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward risk mitigation in a transaction process using authentication process where the technology exist and the combination of parts is to perform the abstract.  The limitations when considered as a combination are not to provide a technical process that goes beyond the application of the abstract idea.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of authentication a customer to provide loan offers or initiate and monitor a customer that fails an authentication is a process directed toward a business practice, risk mitigation and a sales activity.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to offer loans based on risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising a first device comprising one or more first processors, a first memory in communication with the processors and storing instructions; a second device comprising one or more second processors, second memory in communication with second one or more processors storing instructions when executed to perform the corresponding functions of the abstract idea claimed –is purely functional and generic. Nearly every computer system will include a “one or more processors” and “memory storing instructions” capable of performing the basic functions “transmit”, “receive”, “prompt”, “determine”, “identify”, “receive” and “initiate” required by the claimed functions . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to perform the recited functions discussed ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0052 a plethora of general purpose computer components (hardware, firmware and/or software) for application of the claimed process where the computer elements can be any combination to perform the claimed limitations.   In para 0058, the specification states explicitly that the system claimed can utilize any type of application or software known to be available on computer systems to apply the invention.  In para 0060, the specification discloses that the memory devices can be any of a group of known types of databases that may include software components that when executed by processors can perform the claimed invention.  (see also para 0063, para 0099)
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2020/0226613 A1 by Ravindran et al; US Pub No. 2019/0139023 A1 by Vyas et al wherein the prior art teaches “electronic transaction services provider application may further track the user's location and cancel the remaining tokens on the mobile device in response to determining that the user’s location is outside of a distance threshold to the merchant or in response to determining that the user's mobile device has adequate data network coverage”; US Pub No. 2017/0116635 A1 by Gantert et al (para 0048, para 0064); US Pub No. 2016/0098702 A1 by Marshall (para 0015, para 0017, para 0020-0021, para 0024, para 0032, para 0036; US Patent No. 10,540,644 B1 by Walker et al -teaches using location technology to mitigate fraud and teaches transaction merchant for analysis can be a pawn shop (high fee lender)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  
Additional evidence with respect to first and second authentication process includes:US Pub No. 2021/0084029 A1 by Kallugudde see para 0054-0057; US Pub No. 2015/0213251 A1 by Turgeman; US Pub No. 2020/0279235 A1 by Booth et al- see para 0082; US Patent No. 7,769,649 B1 by Eliscu
The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward estimating length of time to apply for a loan as part of a machine learning model-the claim mentions machine learning in passing and fails to provide any technical process that goes beyond common/generic programming and therefore represents trivial mention.   The specification in para 0018, para 0029,  para 0040, para 0050, para 0055, para 0070, para 0077 and para 0083) discloses a continuous monitoring of financial accounts in order to determine an estimated length of time for a customer to apply for a loan or varying the time threshold .  The specification lacks technical information with respect to machine learning algorithms modified over time or a training process that goes beyond simply inputting data and outputting the result of analysis or calculations.  Dependent claim 17 is directed toward directions toward the nearest loan provider location – a common business practice.  Dependent claim 18 is directed toward logging into a financial account and receiving a signal/communications- a common business practice.  Dependent claim 19 is directed toward data content- carries no patentable weight and technology is not integral to the claim.  Dependent claim 20 is directed toward loan offers based on interest- a common business practice- technology is not integral to the claim.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697